internal_revenue_service department of the treasury number release date index number legend washington dc person to contact telephone number refer reply to cc tege eb qp - plr-127194-02 date date state x plan ein date y trust year z dear this letter is in response to your request of date and subsequent correspondence on behalf of the plan requesting a ruling that the plan is an eligible_deferred_compensation_plan within the meaning of sec_457 of the internal_revenue_code_of_1986 state x maintains the plan for the exclusive benefit of eligible employees in year z x’s general assembly established a_trust for all assets of the plan and designated the deferred_compensation committee as the trustees of the trust the authority to conduct the general investment operation of the plan is vested in the deferred_compensation committee pursuant to x’s code as trustees of the plan and the authority to conduct the general administration of the plan is vested in the auditor of x or such other agency or department appointed pursuant to x’s code the plan is established as an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code x offers its employees the opportunity to participate in the plan in addition any political_subdivision of x may become a participating employer and make the plan available to its employees if it passes a resolution or ordinance that formally adopts the plan for its employees and if joining after date y approves an adoption_agreement an employee is any individual who performs services for x or its participating political subdivisions for compensation on a regular basis specifically including any salaried employee or elected or appointed official employees who are not covered by the regular retirement_plan of an employer will not be considered employees unless otherwise specifically provided for by the adoption_agreement of that employer under the plan a participant may elect prior to the beginning of the month in which his or her salary reduction agreement becomes effective to defer compensation_for services rendered to the participating employer until separation_from_service death disability or until the occurrence of an unforeseeable_emergency each employee may become a participant in the plan following execution of a participation_agreement which establishes the amount of deferral the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up contribution for amounts deferred for one or more of the participant’s last three taxable years ending before the participant attains normal_retirement_age under the plan the plan also includes the age catch-up provisions added by the economic_growth_and_tax_relief_reconciliation_act_of_2001 a participant or his beneficiary may elect the manner in which his deferred amounts will be distributed the election must be made at least thirty days before the commencement of benefits subject_to restrictions established by the administrator the plan shall permit payout options in the form of lump sums periodic_payments of a fixed amount or fixed duration or life contingent annuities absent such an election the account will be paid in a lump sum the manner and time of benefit payout must meet the distribution_requirements of sec_457 and sec_401 a participant who is entitled to a distribution and accepts employment with an employer described in sec_457 that maintains an eligible plan may elect to transfer his or her compensation deferred under the plan to that other plan if the other plan provides for the acceptance of such transfers the plan can accept a transfer of compensation previously deferred under another plan of deferred_compensation maintained by another employer described in sec_457 as an eligible sec_457 plan domestic relations orders which satisfy the requirements of sec_414 and sec_414 of the code and the procedures established by the administrator for such orders shall be honored by the plan except as provided in the preceding sentence participants may not assign commute pledge transfer or otherwise convey or encumber the right to receive payments under the plan the plan also includes a provision permitting a participant to elect an in-service distribution of dollar_figure or less from his or her account in certain limited circumstances set forth thereunder and in accordance with sec_457 the plan provides that amounts of compensation deferred thereunder are to be transferred to and invested in a_trust described in sec_457 for the exclusive benefit of the participants and their beneficiaries all amounts deferred under the plan must be transferred to trust within an administratively reasonable_time period sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_457 states that a participant shall not be required to include in gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan based upon the provisions of the plan summarized above we conclude as follows the plan constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the code as amended by the small_business job protection act of and the economic growth and tax relief and reconciliation act of amounts of compensation deferred pursuant to the plan including any income attributable to the deferred_compensation will be includible in the gross_income of the recipient under sec_457 of the code only for the taxable_year or years in which such amounts are paid to the participant under the plan adoption of the plan by a participating employer that enters into an adoption_agreement pursuant to the plan will not cause the plan to fail the requirements of an eligible_deferred_compensation_plan within the meaning of sec_457 of the code and the regulations thereunder except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the plan under any other provision of the code if the plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to x and applies only to the plan and trust submitted on date as revised by amendments submitted on january sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 however when the criteria in section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell chief qualified_plans branch two office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy of letter copy for sec_6110 purposes
